Citation Nr: 1453726	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant had military service from July 1986 to August 1987, as well as additional unverified service. As discussed below, further development is necessary with respect to the appellant's types and periods of service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for tinnitus and bilateral hearing loss disability. 

The appellant testified before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The appellant does not have bilateral hearing loss that is a disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

A letter dated in December 2006 discussed the evidence necessary to support the appellant's claims for service connection.  The evidence of record was listed and the appellant was informed of the allocation of responsibilities between himself and VA.  The appellant was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the appellant of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Appellant, and performed appropriate physical examinations and reported audiometric findings obtained on examination. 

The Board acknowledges that various development was directed by its May 2011 remand, and that some of that development was not completed.  Specifically, the RO did not verify the appellant's Reserve or National Guard service dates or provide the November 2011 examiner a listing of his periods of service.  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The medical evidence of record does not demonstrate such findings, and thus, this is a situation in which the denial of the appellant's claim is based on application of the regulation to the medical evidence.  The Board therefore finds that remand of this issue for additional development pertaining to the appellant's service periods would serve no useful purpose.  

The appellant also was afforded a hearing before the undersigned during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the evidence necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appellant has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) and cardiovascular renal disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Appellant's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

On appointment flight physical examination in June 1985, the appellant denied hearing loss and ear trouble.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
5
0
5

On commissioning examination in March 1986, the appellant denied hearing loss and ear trouble.  The following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
0
10
0
0

On examination in July 1986, the appellant denied hearing loss and ear trouble.  The following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
15
5
5

In August 1986, the appellant again denied hearing loss nd ear trouble.  Examination revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
0
0
15
0
5

In October 1987, the appellant denied hearing loss and ear trouble.  Audiometric testing revealed the following puretone thesholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
15
5
5

The report of private audiological testing dated in March 2008 reflects the following puretone thesholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
5
15
15
25

In April 2008, the appellant stated that he spent 13 months at the U.S. Army Aviation Center during his time as an Army Reservist, and that following that assignment, he served in the Reserves at Ft. Devans.  He noted that he had experienced intermittent reduction in hearing acuity.  

On VA examination in August 2008, the appellant's history was reviewed.  The examiner noted that hearing was within normal limits bilaterally during examination in June 1985, March 1986, July 1986, August 1986, and October 1987.  The appellant reported that he served in the Army Reserves and was an aviator who flew in helicopters.  Audiometric testing revealed the following puretone theresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
5
10
15
15
25

Speech recognition scores were 100 percent for the right ear and 98 percent for the left.  The diagnosis was normal hearing bilaterally.  

On VA audiological consultation in November 2009, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
5
10
15
20
25

Speech recognition scores were 100 percent for the right ear had 96 percent for the left.  The impression was mild left high frequency sensorineural hearing loss.  

During his November 2010 hearing, the appellant testified that he was exposed to noise as a helicopter pilot and during flight school.  He noted that during flight school, he flew every day.  He denied having had difficulty with his hearing during service.  He indicated that he noticed hearing loss around 2002, but that his main issue was with tinnitus.    

On VA examination in November 2011, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
5
10
10
15
25

Speech recognition scores were 96 percent for the right ear and 100 percent for the left.  The examiner noted that the appellant's hearing was normal in both ears.  

Having reviewed the record, the Board has determined that service connection for right ear hearing loss disability is not warranted.  In this regard, the Board observes that none of the evidence associated with this claim demonstrates that the appellant has not had puretone thresholds for the right ear at 40 or greater in any relevant frequency, or 26 or greater in three or more frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the service records nor those subsequent to service demonstrate that the appellant has ever had bilateral hearing loss disability as defined by VA regulations.  The Board acknowledges the appellant's report that he has experienced a decrease in hearing acuity; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The appellant also seeks service connection for tinnitus, which he asserts is related to noise exposure during his time in the Army Reserves as a pilot.  In its May 2011 remand, the Board directed various development be undertaken.  This included notifying the appellant of the information and evidence necessary to establish a claim for service connection based on periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), to include the evidence and information necessary to establish Veteran status basedon such periods of service.  A June 2011 letter asked the appellant to provide information to assist the AOJ in obtaining information, but did not specifically inform him of the information and evidence necessary to establish a claim for service connection based on periods of ACDUTRA or INACDUTRA, nor did it include an explanation of the evidence and information necessary to establish Veteran status based on such periods of service.  This must be accomplished.

The Board also directed that the AOJ obtain information regarding the precise dates of the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  It also directed that the AOJ should attempt to obtain a DD Form 215 that was referenced in the appellant's DD Form 214.  While a June 2011 letter to the Massachusetts State Adjutant General's Office requested verification of all periods of service, copies of records received from that office do not clearly indicate the Veteran's periods of service.  Thus, the appellant's periods of service remain unclear.  

Moreover, while the AOJ was directed to prepare a list of any verified periods of active duty, ACDUTRA, and INACDUTRA for a VA examiner's information, it did not do so.  Thus, the November 2011 VA examiner's opinion regarding the etiology of the appellant's tinnitus was not a fully informed one, and following completion of the development directed below, an additional examination should be conducted to determine the etiology of the claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the information and evidence necessary to establish a claim for service connection based on a period of ACDUTRA or INACDUTRA, to include the evidence and information to establish "veteran" status based on such periods of service. 

2.  Contact the appropriate agency to verify the precise dates of the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  If available, the DD Form 215 referenced in the appellant's DD form 214 should be obtained.  A list of each period and type of service should be associated with the claims file.  Also, all service treatment records, to include from the National Guard and Army Reserves, should be requested. 

3.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile, and such determination should be documented in the claims file.  

If any records cannot be obtained, the appellant must be notified of the outstanding records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The appellant should also be allowed an appropriate time to provide any such records. 

4.  After completing the above-described development, schedule the appellant for a VA examination to determine the nature and etiology of any current tinnitus.  The claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report. 

A list of any verified periods of active duty, ACDUTRA, and INACDUTRA service must be provided to the examiner. 

All necessary tests and studies should be conducted.  

Following review of the record and examination of the appellant, the examiner should be requested to provide an opinion regarding whether it is at least as likely as not (probability of 50 percent of more) that tinnitus is the result of any disease or injury that was incurred or aggravated during any verified period of ACDUTRA, to include any acoustic trauma.  The examiner should also provide an opinion regarding whether it at least as likely as not (probability of 50 percent of more) that tinnitus is the result of any injury that was incurred or aggravated during any verified period of INACDUTRA, to include any acoustic trauma. 

Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.  In particular, any opinion concerning tinnitus should consider the prior VA examination report and the January 2011 record from Harvard Vanguard.  If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered. 

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal isnot granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


